DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 15/429,697 filed February 10, 2017 (US Patent Number 10177548).  
15/429,697 has PRO 62/294,764 filed February 12, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 4, 2018 and February 20, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both a “rotation-increasing mechanical link arrangements” and an “offset end axis link arrangement.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim states that the “the rotation-increasing mechanical link arrangement being connected to the control handle and the rotating switch device” and “the enclosure arrangement includes an offset end axis link arrangement linking the control handle to the rotating switch device.”  The examiner is unable to determine the differences in the two components, “the rotation-increasing mechanical link arrangement” and “the offset end axis link arrangement.” The examiner will interpret the claim to read “(a) a rotation-increasing mechanical link arrangement positioned within the cavity of the body adjacent the electrical component, the rotation-increasing mechanical link arrangement being connected to the control handle and the rotating switch device to translate angular motion externally about the second arc of rotational motion to internally about the first arc of rotational motion.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


46, 47, 54, 55-56 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbons (US 8,780,534).

In regards to claim 46, Gibbons teaches an enclosure arrangement comprising:(a) an enclosure having a cover (24) and a body (20), the body defining a cavity (hollow space in the body (20); (b) an electrical component (70) mounted within the cavity of the body (figure 2B), the electrical component (70) having a rotating switch device (handle (75) of the electrical device (70)) capable of moving about a first arc of rotational motion (a circular motion) between a first operating configuration (ON position, column 3 line13) and a second operating configuration (OFF position, column 3 line13), the first operating configuration being a power-on configuration (ON position, column 3 line13) and the second operating configuration being a power-off configuration (OFF position, column 3 line13); and (c) a control handle (30) mounted externally to the body of the enclosure (figure 2A), the control handle (30) capable of moving about a second arc of rotational motion (a circular motion) between a first rotational position (first lever position (column 3, line 10) and a second rotational position(second lever position (column 3, line 11)), the first rotational position being an on-position causing the rotating switch device to be in the power-on configuration (ON, column 3, lines 8-18), and the second rotational position being an off-position causing the rotating switch device to be in the power-off configuration (OFF, column 3, lines 8-18).  

In regards to claim 47, Gibbons teaches the enclosure arrangement according to claim 46, wherein: (a) the enclosure is an electrical enclosure (that encloses operating electrical equipment (70).  

In regards to claim 54, Gibbons teaches the enclosure arrangement according to claim 46, wherein: (a) the control handle (30) is mounted on a side of the body (22, figure 2A), the control handle 

In regards to claim 55, Gibbons teaches the enclosure arrangement according to claim 46,
(a) a rotation-increasing mechanical link arrangement (40) positioned within the cavity of the body (22) adjacent the electrical component (70), the rotation-increasing mechanical link arrangement (40) being connected to the control handle (30) and the rotating switch device (75) and capable of translating angular motion (a circular motion) externally about the second arc of rotational motion to internally about the first arc of rotational motion (the bracketed electrical device (70) can be rotated through an angle of at least about 30 degrees between the first or service position and the second or operational position. As shown, the bracketed electrical device 70 can be rotated through an angle of about 90 degrees between the first or service position and the second or operational position. Other magnitudes of rotation (not shown) between the first and the second positions of the moveable bracket 50 are contemplated, such as, for example, about 45 degrees, about 50 degrees, about 60 degrees, about 180 degrees, column 3 lines 53-63).

In regards to claim 56, Gibbons teaches the enclosure arrangement according to claim 55, wherein: (a) the rotation-increasing mechanical link arrangement (40) includes:   (i) a handle link mounted (44e) on the elongate shaft arrangement (44f) capable of rotate through the second arc of rotational motion as does the elongate shaft arrangement (44f) and the control handle (30) as the control handle (30) is moved; (ii) a switch link (44a) mounted on the rotating switch device (75) and capable of rotating through the first arc of rotational motion to move the rotating switch device (75) between the first and second operating configurations (ON/OFF positions) upon rotation of the control 
In regards to claim 58, Gibbons teaches the enclosure arrangement according to claim 46, further comprising: (a) a lockout plate (42b) comprising a plurality of apertures (openings of 42(b), figure 4) capable selectively lock the control handle as desired (in the ON or OFF position).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 48, 49 and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 8,780,534).
	
	In regards to claim 48, Gibbons teaches the enclosure arrangement according to claim 46.

Gibbons does not explicitly teach the first arc of rotational motion is greater than the second arc of rotational motion.  

Gibbons does teach the bracketed electrical device (70) can be rotated through an angle of at least about 30 degrees between the first or service position and the second or operational position. As shown, the bracketed electrical device 70 can be rotated through an angle of about 90 degrees between the first or service position and the second or operational position. Other magnitudes of rotation (not shown) between the first and the second positions of the moveable bracket 50 are contemplated, such as, for example, about 45 degrees, about 50 degrees, about 60 degrees, about 180 degrees, etc. (column 3, lines 53-63); making the first arc of rotational motion capable of being greater than the second arc of rotational motion.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first arc of rotational motion taught by Gibbons greater than the second arc of rotational motion to provide better access to the electrical device during service and/or routine maintenance of the electrical device. The swing mounted electrical device also allows for an overall 105 USPQ 233.

In regards to claim 49, Gibbons teaches the enclosure arrangement according to claim 46.

Gibbons does not explicitly teach the first arc of rotational motion is less than the second arc of rotational motion.
	
Gibbons does teach the bracketed electrical device (70) can be rotated through an angle of at least about 30 degrees between the first or service position and the second or operational position. As shown, the bracketed electrical device 70 can be rotated through an angle of about 90 degrees between the first or service position and the second or operational position. Other magnitudes of rotation (not shown) between the first and the second positions of the moveable bracket 50 are contemplated, such as, for example, about 45 degrees, about 50 degrees, about 60 degrees, about 180 degrees, etc. (column 3, lines 53-63); making the first arc of rotational motion capable of being less than the second arc of rotational motion

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first arc of rotational motion as taught by Gibbons less than the second arc of rotational motion to provide better access to the electrical device during service and/or routine maintenance of the electrical device. The swing mounted electrical device also allows for an overall 105 USPQ 233.

	In regards to claim 50, Gibbons teaches the enclosure arrangement according to claim 46.

Gibbons does not explicitly teach the second arc of rotational motion moves through an angle of no more than 60 degrees.  

Gibbons does teach the bracketed electrical device (70) can be rotated through an angle of at least about 30 degrees between the first or service position and the second or operational position. As shown, the bracketed electrical device 70 can be rotated through an angle of about 90 degrees between the first or service position and the second or operational position. Other magnitudes of rotation (not shown) between the first and the second positions of the moveable bracket 50 are contemplated, such as, for example, about 45 degrees, about 50 degrees, about 60 degrees, about 180 degrees, etc. (column 3, lines 53-63). Making the second arc of rotational motion capable of moving through an angle of no more than 60 degrees.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the second arc of rotational motion as taught by Gibbons moves through an angle of no more than 60 degrees to provide better access to the electrical device during service and/or routine maintenance of the electrical device. The swing mounted electrical device also allows for an 105 USPQ 233.


In regards to claim 51, Gibbons teaches the enclosure arrangement according to claim 46.	

	Gibbons does not explicitly teach the second arc of rotational motion moves through an angle of no more than 50 degrees.  

Gibbons does teach the bracketed electrical device (70) can be rotated through an angle of at least about 30 degrees between the first or service position and the second or operational position. As shown, the bracketed electrical device 70 can be rotated through an angle of about 90 degrees between the first or service position and the second or operational position. Other magnitudes of rotation (not shown) between the first and the second positions of the moveable bracket 50 are contemplated, such as, for example, about 45 degrees, about 50 degrees, about 60 degrees, about 180 degrees, etc. (column 3, lines 53-63); making the second arc of rotational motion capable of moving through an angle of no more than 50 degrees.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the second arc of rotational motion as taught by Gibbons moves through an angle of no more than 50 degrees to provide better access to the electrical device during service and/or 

In regards to claim 52, Gibbons teaches the enclosure arrangement according to claim 46.
	
Gibbons does not explicitly teach the first arc of rotational motion moves through an angle of at least 90 degrees.  

Gibbons does teach the bracketed electrical device (70) can be rotated through an angle of at least about 30 degrees between the first or service position and the second or operational position. As shown, the bracketed electrical device 70 can be rotated through an angle of about 90 degrees between the first or service position and the second or operational position. Other magnitudes of rotation (not shown) between the first and the second positions of the moveable bracket 50 are contemplated, such as, for example, about 45 degrees, about 50 degrees, about 60 degrees, about 180 degrees, etc. (column 3, lines 53-63); making the first arc of rotational motion capable of moving through an angle of at least 90 degrees.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first arc of rotational motion as taught by Gibbons motion moving through an angle of at least 90 degrees to provide better access to the electrical device during service and/or 


In regards to claim 53, Gibbons teaches the enclosure arrangement according to claim 46.

	Gibbons does not explicitly teach the second arc of rotational motion is no more than 60 percent of the first arc of rotational motion.

Gibbons does teach the bracketed electrical device (70) can be rotated through an angle of at least about 30 degrees between the first or service position and the second or operational position. As shown, the bracketed electrical device 70 can be rotated through an angle of about 90 degrees between the first or service position and the second or operational position. Other magnitudes of rotation (not shown) between the first and the second positions of the moveable bracket 50 are contemplated, such as, for example, about 45 degrees, about 50 degrees, about 60 degrees, about 180 degrees, etc. (column 3, lines 53-63); making the second arc of rotational motion capable of being no more than 60 percent of the first arc of rotational motion.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first arc of rotational motion as taught by Gibbons motion moving through an .

Allowable Subject Matter
Claims 59-65 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 59 and 61 with the important feature being “an off-set end axis link arrangement mounted externally to a side of the body of the enclosure to pivot about a first rotational axis between a first rotational position and a second rotational position; and (c) an electrical component mounted within the cavity of the body, the electrical component having a rotating switch device that pivots about a second rotational axis between a first operating configuration and a second operating configuration, the first operating configuration being a power-on configuration and the second operating configuration being a power-off configuration; and (i) the first rotational axis being offset from the second rotational axis (claim 59),” and “a control handle, in use, mountable externally to a side of the body of the enclosure arrangement, the control handle being configured, in use, to pivot about a first rotational axis while allowing the rotating switch device to pivot about a second rotational axis; (i) the first rotational axis being offset from the second rotational axis.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847